Citation Nr: 1120069	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

An unappealed March 2004 rating decision granted service-connection for erectile dysfunction as secondary to the service-connected anxiety and posttraumatic stress disorder.  A noncompensable (0 percent) rating was assigned.  The Veteran was also granted special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  The current appeal arises from the Veteran's October 2006 claim.  


FINDING OF FACT

The Veteran does not have deformity of the penis or loss of any part of the penis.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.31 and Codes 7520, 7521, 7522 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in November 2006 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in September 2007.  The September 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The rating criteria were provided in the July 2008 statement of the case and again in a January 2010 notice letter that fully complied with the requirements of the VCAA.  Thereafter, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in February 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  His Social Security Administration medical records are in the claims folder.  The Veteran has had a VA examination and a medical opinion has been obtained.  He was afforded an opportunity for a hearing but withdrew his request, in writing, in March 2010.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Injuries to the penis will be rated as 30 percent disabling if there is removal of half or more.  38 C.F.R. § 4.115b, Code 7520.  Removal of the glans of the penis will be rated as 20 percent disabling.  38 C.F.R. § 4.115b, Code 7521.  Where the penis has a deformity with loss of erectile power, a 20 percent rating will be assigned.  38 C.F.R. § 4.115b, Code 7522.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  


Discussion

There is essentially no disagreement as to the physical findings in this case.  

The report of a January 2007 VA genitourinary examination shows the Veteran stated that he first noted the problems with erectile function in 1979 or 1980.  It was treated with injections that did not help much.  He stated the condition gradually worsened and he currently had no erections at all.  He had no nocturnal or early morning erections.  He reported benign prostate hypertrophy and nocturia 3 to 4 times a night.  Daytime urinary frequency varied with fluid intake.  He had good force of stream with a little dribble at the end.  He reported some urinary leakage, but did not require any absorbent material.  He had to change his under clothes every 3 to 4 days.  He had also tried Viagra and found it did not work; there was also a risk factor for his heart disease.  No implants or pumps had been used.  He stated that the erectile dysfunction had nothing to do with his daily activities.  On physical examination, he had an uncircumcised phallus.  Testes were descended, bilaterally, and nontender with no swelling.  The diagnosis was erectile dysfunction, multifactorial - diabetes, depression, hyperlipidemia, medications, etc.  

VA clinical notes dated in January 2008 and December 2008 reflect that Viagra was contraindicated by the Veteran's coronary artery disease.  

The Veteran was afforded another VA genitourinary examination in February 2009.  It was noted that there were cardiovascular symptoms and an absence of ejaculation, with diabetes as the most likely etiology.  On examination, the penis and testicles were normal.  The penis was noted to be uncircumcised with multiple small blisters on the dorsum.  There were diagnoses of benign prostate hypertrophy and bladder outlet obstruction.  

On the diabetes examination of August 2009 it was noted that the Veteran had erectile dysfunction.  



Conclusion

It is contended that a 20 percent rating should be assigned by analogy to diagnostic code 7522.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.    

Diagnostic code 7522 uses the conjunctive "with."  That is, both deformity and loss of erectile power must be present to meet the criteria for a 20 percent evaluation under this diagnostic code.  Either symptom, by itself, does not approximate the disability picture that would warrant a 20 percent rating.  The regulations provide that where the criteria for a compensable rating are not met, a noncompensable rating must be assigned.  38 C.F.R. § 4.31.  

The Board notes that there is no deformity.  Also, there is no loss of any part of the penis, such as would qualify for compensation under diagnostic code 7520 or 7521.  Review of the applicable regulation does not disclose any criteria in the rating schedule under which a compensable rating could be assigned for erectile dysfunction alone.  38 C.F.R. Part 4.  

The rating schedule is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  Since erectile dysfunction does not result in significant industrial impairment, it is not compensated under the rating schedule.  However, a compassionate Congress did provide for compensation for loss of use of a creative organ and the Veteran has been receiving payments of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for his erectile dysfunction.  

In this case, the medical reports provide a preponderance of evidence showing that the service-connected erectile dysfunction does not meet, is not analogous to, and does not approximate any applicable criteria for a compensable rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the service-connected erectile dysfunction has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran may disagree, the preponderance of medical evidence shows that the industrial impact of his erectile dysfunction is adequately evaluated by the rating schedule.  Not every disability is disabling to a compensable degree and the regulations specifically provide for a noncompensable rating.  38 C.F.R. § 4.31.  The evidence shows such a noncompensable rating is consistent with the economic impact of the service-connected erectile dysfunction.  The evidence does not present such an exceptional or unusual disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that his erectile dysfunction has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment. 38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, TDIU has already been granted.  So, the record here does not raise a TDIU claim.  


ORDER

A compensable rating for erectile dysfunction is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


